 
EXHIBIT 10.10




ASSIGNMENT  AND ASSUMPTION AGREEMENT


THIS AGREEMENT (“Agreement”) is made as of October 4, 2010 (“Effective Date”)
between Royal Style Design, Inc., a Florida corporation (“Assignor”) and Royal
Style Design Developments, Inc. (“Assignee), in connection with merger of
Assignor into Diversified Global Holdings Group, Inc., effective the date of
this Agreement (the “Merger”), and the assumption by the Assignee of certain
obligations described below.


1. RECITALS


WHEREAS, Assignor has entered into an Agreement and Plan of Merger, dated as of
the date of this Agreement the (“Merger Agreement”), in connection with the
Merger; and


WHEREAS, the Merger Agreement provides for the transfer of the operating
construction business of Assignor to a successor corporation, Assignee, as of
the effective date of the Merger, subject to all liabilities of Assignor related
to such business.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree to the following:


2. AGREEMENT


1.  
Assignment.  Assignor hereby assigns, grants and transfers to Assignee all
ownership interests in and to the operating construction business conducted by
Assignor (“Rights”), to the extent such ownership interests and Rights are owned
and controlled by Assignor.



2.  
Assumption of Obligations: Assignee hereby expressly assumes all of the debts,
liabilities and other obligations of the operating construction business
conducted by Assignor, whether known or unknown, contingent or fixed, to the
extent such obligation exists on the date hereof; and shall indemnify and hold
Assignor harmless from and against all of such debts, liabilities and
obligations.



3.  
Representations and Warranties - Assignor.  Assignor represents and warrants
that:

a.  
Assignor is the sole owner of all ownership interests and Rights herein sold,
transferred, granted, assigned and conveyed and purported to be sold,
transferred, granted, assigned or conveyed to Assignee and has the full and sole
right and authority to sell, transfer, grant, assign and convey such ownership
interests and Rights; and

b.  
No part of the said Ownership Interests and Rights herein conveyed has in any
way been encumbered, conveyed, granted or otherwise disposed of and all such
ownership interests and Rights are therefore free and clear of any and all
liens, claims, charges or encumbrances whatsoever in favor of any party
whatsoever, except as disclosed in the financial statements of Assignor.

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Representations and Warranties - Assignee.  Assignee represents and warrants
that it has the legal right and capacity to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder; and that this Agreement has been duly executed and
delivered by Assignee and constitutes the valid and binding obligation of
Assignee, enforceable against it in accordance with its terms.



5.  
No Partnership, Etc.  Nothing herein contained shall constitute a partnership
between, or joint venture by, the parties hereto or constitute either party the
agent of the other.  This Agreement is not for the benefit of any third party
and shall not be deemed to give any right or remedy to any third party whether
referred to herein or not.



6.  
Waiver of Breach.  No waiver by either party of any breach of this Agreement
shall be deemed a waiver of any preceding or succeeding breach hereof.



7.  
Effect of Invalidity.  Nothing contained in this Agreement shall be construed so
as to require the commission of any act contrary to law, and wherever there is
any conflict between any provision of this Agreement and any material statute,
law, ordinance, order or regulation contrary to which the parties hereto have no
legal right to contract, the latter shall prevail, but in such event any
provision of this Agreement so affected shall be curtailed and limited only to
the extent necessary to bring it within legal requirements.



8.  
Section Heading.  Section headings as used in this Agreement are for convenience
only and are not a part hereof, and shall not be used to interpret any provision
of this Agreement.



9.  
Governing Law.  THE SUBSTANTIVE LAWS (AS DISTINGUISHED FROM THE CHOICE OF LAW
RULES) OF THE STATE OF FLORIDA AND THE UNITED STATES OF AMERICA APPLICABLE TO
CONTRACTS MADE AND PERFORMED ENTIRELY IN FLORIDA AND WHERE THE RELEVANT CONTACTS
ARE WITH SUCH STATE SHALL GOVERN (i) THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, (ii) THE PERFORMANCE BY THE PARTIES OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER, AND (iii) ALL OTHER CAUSES OF ACTION (WHETHER SOUNDING IN CONTRACT OR
IN TORT) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TERMINATION OF THIS
AGREEMENT. FOR THE PURPOSES HEREOF, ASSIGNEES HEREBY SUBMIT AND SUBJECT
THEMSELVES IRREVOCABLY TO THE PERSONAL JURISDICTION OF THE FLORIDA STATE AND
FEDERAL COURTS.



10.  
Entire Agreement.  This Agreement expresses the entire understanding of the
parties hereto and replaces any and all former agreements, understandings and
representations relating in any way to the subject matter hereof, including,
without limitation, any previous agreements between Assignor and Assignee.  No
modification, alteration or amendment of this Agreement shall be valid or
binding unless it is in writing and signed by the party to be charged with such
modification, alteration or amendment.



[The remainder of this page is intentionally blank.]




 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which shall
be effective as of the Effective Date written above.


ASSIGNOR:                                                                                     ASSIGNEE:


ROYAL STYLE DESIGN,
INC.                                                                           ROYAL
STYLE DESIGN DEVELOPMENTS, INC.
/s/ Richard
Lloyd                                                                                                /s/
Richard Lloyd
By:
_____________________________                                                     By:
_____________________________
Its:           Chief Executive
Officer                                                                                   Its:  Chief
Executive Officer
 
 
 
 
 
 

--------------------------------------------------------------------------------
